The plaintiff in error, Will Flinchum, was convicted in the district court of Pushmataha county, at the November, 1915, term on a charge of larceny of domestic animals, and his punishment fixed at imprisonment in the state penitentiary for a term of three years. The appeal was lodged in this court on May 2, 1916. No briefs have been filed on behalf of the plaintiff in error, and no appearance was made for oral argument when the cause was assigned for argument before this court.
The information charges the plaintiff in error with the larceny of a three year old red steer, the property of Milt Allen. The proof on behalf of the state tends to establish that Flinchum lived near Clayton in Pushmataha county; that on or about the 17th day of August, 1915, he butchered a red steer and sold a portion of the beef in Clayton and the remainder in another small town nearby; that he was not the owner of any cattle within the knowledge of his neighbors, and did not own a red steer answering the description of the one butchered. Milt Allen, who lived in the same section of Pushmataha county, owned a number of cattle, among them the steer in question. The steer was missed from the range, and a diligent search failed to locate him. Information was received that Flinchum had butchered and sold the steer. A deputy sheriff and two or three citizens went to the place of *Page 9 
Flinchum and asked to see the hide. Flinchum told them it was in Clayton, and agreed to go with them to see it, but later refused to do so. The officer went to Clayton and found a person who had attempted to buy the hide, but Flinchum had never delivered it to him. The hide was never found. At the home of the plaintiff in error a trunk was found in which considerable hair, answering the description of the hair on the stolen steer, was stuck to the paper inside of the trunk. The odor indicated that the hide had been concealed in the trunk and lately removed. Witnesses who were present and assisted in butchering the steer gave a description of it answering the description of the missing steer of Allen's. No proof was offered by the plaintiff in error.
A careful examination of the record discloses no fundamental error prejudicial to the rights of the plaintiff in error. In fact, the record shows that he had a fair and impartial trial, and was duly convicted according to law.
The judgment of the trial court is affirmed. Mandate ordered forthwith.
DOYLE, P.J., and MATSON, J., concur. *Page 10